Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 18-cr-60115-BLOOM

  UNITED STATES OF AMERICA,

            Plaintiff,

  v.

  RAYFIELD BELL,

        Defendant.
  _________________________________/

                     ORDER ON MOTION FOR COMPASSIONATE RELEASE

            THIS CAUSE is before the Court upon Defendant Rayfield Bell’s (“Defendant”)

  Emergency Motion for Compassionate Release, ECF No. [154] (“Motion”). The Government filed

  its Response, ECF No. [155], to which Defendant filed an untimely Reply, ECF No. [156]. The

  Court has carefully reviewed the Motion, the Response, the Reply, the record in this case, the

  applicable law, and is otherwise fully advised. For the reasons discussed below, the Motion is

  denied.

       I. BACKGROUND

            On September 25, 2018, Defendant pled guilty to conspiracy to possess with intent to

  distribute at least 50 grams or more of crystal methamphetamine, in violation of 21 U.S.C. § 846.

  See ECF No. [82]; Plea Agreement, ECF No. [85]. On January 25, 2019, this Court sentenced

  Defendant to a total term of imprisonment of 60 months, followed by a three-year term of

  supervised release. ECF No. [131]. Defendant is currently housed at Federal Correctional

  Institution in Lompoc, California (“FCI Lompoc”). Defendant is scheduled to be released from

  custody on July 10, 2023.
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 2 of 12

                                                                         Case No. 18-cr-60115-BLOOM


          In the Motion, 1 Defendant requests a sentence reduction due to the ongoing COVID-19

  pandemic, claiming that the conditions at FCI Lompoc and his underlying medical conditions put

  him at an increased risk of serious illness or death. ECF No. [154]. The Government opposes the

  Motion, arguing that compassionate release is not warranted in this case because there are no

  extraordinary and compelling reasons, the § 3553(a) factors do not support a sentence reduction,

  and Defendant remains a danger to the community.

          SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

  across the world and have impacted every person’s life. The United States is currently reporting

  more confirmed cases of COVID-19 and resulting deaths than any other country, with 28,813,424

  confirmed cases and 523,850 reported deaths as of March 8, 2021. 2 The COVID-19 pandemic

  poses a serious danger to society at large. Moreover, COVID-19 poses a higher risk to incarcerated

  individuals who are unable to practice public health precautions that are otherwise available to the

  general public, such as social distancing practices.

          As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

  William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of penal

  institutions and into home confinement, where appropriate. See Mem. from Attorney Gen. William

  Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

  Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

  (“Memorandum”). The Memorandum identifies several facilities that have been particularly



  1
    A Motion for Compassionate Release was previously filed by Idella Jones on behalf of Defendant. ECF
  No. [146]. The Court denied the motion on the grounds that Ms. Jones lacked standing to bring the motion,
  and Ms. Jones failed to meet her burden of demonstrating that extraordinary and compelling reasons existed
  to support the request for compassionate release. ECF No. [148].
  2
   Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated Mar. 8, 2021).


                                                      2
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 3 of 12

                                                                       Case No. 18-cr-60115-BLOOM


  affected and should be given priority in the BOP’s consideration of implementing home

  confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General

  has made the express finding that extant emergency conditions are materially affecting BOP

  functioning and has directed the BOP to immediately maximize transfers to home confinement for

  all eligible inmates at the specifically named facilities and other similarly situated facilities where

  COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP to

  review all inmates who have COVID-19 risk factors, as established by the Centers for Disease

  Control and Prevention (“CDC”), to determine their suitability for home confinement, while also

  emphasizing the importance of protecting the public from individuals who may pose a danger to

  society, and recognizing the need to avoid over-burdening law enforcement with “the

  indiscriminate release of thousands of prisoners onto the streets without any verification that those

  prisoners will follow the laws when they are released . . . and that they will not return to their old

  ways as soon as they walk through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses

  the need for careful and individualized determinations regarding the propriety of releasing any

  given inmate to home confinement and discourages indiscriminate releases. Id. at 3.

     II. DISCUSSION

         “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

  United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

         “The authority of a district court to modify an imprisonment sentence is narrowly
         limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
         2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
         a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
         motion and extraordinary or compelling circumstances warrant modification or if
         the defendant is at least 70 years old and has served 30 years in prison; (2) if the
         modification is expressly permitted by statute or Federal Rule of Criminal
         Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
         been lowered as a result of an amendment to the Guidelines by the Sentencing
         Commission. 18 U.S.C. § 3582(c).



                                                    3
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 4 of 12

                                                                     Case No. 18-cr-60115-BLOOM


  United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

  Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

  1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

  to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

  Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

  605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

  2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

         Defendant seeks compassionate release, pursuant to § 3582(c)(1)(A), which states:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—
         (1) in any case—
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in [18 U.S.C. § 3553(a)] to
         the extent that they are applicable, if it finds that—
                 (i) extraordinary and compelling reasons warrant such a reduction . . . .
                 ....
         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).

         As has been recognized by various courts, the Sentencing Commission (“Commission”)

  has not implemented a new policy statement following the First Step Act. See United States v.

  Brown, 411 F. Supp. 3d 446, 449 n.1 (S.D. Iowa 2019) (collecting cases). Rather, the existing

  policy statement still assumes compassionate release “may be granted only upon motion by the

  Director of the Bureau of Prisons.” U.S. Sent’g Guidelines Manual § 1B1.13 cmt. n.4 (U.S. Sent’g

  Comm’n 2018).



                                                   4
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 5 of 12

                                                                         Case No. 18-cr-60115-BLOOM


          This leaves district courts in a conundrum. On the one hand, Congress
          unequivocally said it wishes to “[i]ncreas[e] the [u]se . . . of [c]ompassionate
          [r]elease” by allowing district courts to grant petitions “consistent with applicable
          policy statements” from the Sentencing Commission. § 3582(c)(1)(A) (emphasis
          added). On the other hand, the Commission—unable to take any official action—
          has not made the policy statement for the old regime applicable to the new one.

  Id. at 449.

          While the Court of Appeals for the Eleventh Circuit has yet to address the issue, 3 four

  other circuits have recognized that the Commission lacks an applicable policy statement for when

  a district court can grant compassionate release, and have accordingly held that § 1B1.13 does not

  apply to cases where a defendant files a motion for compassionate release, rather than the BOP.

  See United States v. Brooker, 976 F.3d 228, 234-36 (2d Cir. 2020) (“[T]hough motions by the BOP

  still remain under the First Step Act, they are no longer exclusive, and we read the Guideline as

  surviving, but now applying only to those motions that the BOP has made.”); United States v.

  McCoy, 981 F.3d 271, 281-82 (4th Cir. 2020) (“By its plain terms, in short, § 1B1.13 does not

  apply to defendant-filed motions under § 3582(c)(1)(A).”); United States v. Jones, 980 F.3d 1098,

  1108-09 (6th Cir. 2020) (“[T]he passage of the First Step Act rendered § 1B1.13 ‘inapplicable’ to

  cases where an imprisoned person files a motion for compassionate release.”); United States v.

  Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020) (“[T]he Guidelines Manual lacks an ‘applicable’

  policy statement covering prisoner-initiated applications for compassionate release. District judges

  must operate under the statutory criteria—‘extraordinary and compelling reasons’—subject to

  deferential appellate review.”).


  3
    See United States v. Abreu, No. 20-12208, 2020 WL 7774951, at *1 n.1 (11th Cir. Dec. 30, 2020) (noting
  that the Eleventh Circuit has “not issued a published opinion addressing several key issues about the First
  Step Act’s recent amendments to § 3582(c)(1)(A)—like, for example, the standard of review, any
  procedural and jurisdictional requirements, or the definition of ‘extraordinary and compelling
  circumstances’—although several cases have been classified for oral argument to resolve these questions.
  See, e.g., United States v. McKreith, appeal no. 20-10450; United States v. Bryant, appeal no. 19-14267;
  United States v. Friedlander, appeal no. 19-13347.”).


                                                      5
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 6 of 12

                                                                   Case No. 18-cr-60115-BLOOM


         Courts across the country . . . still rely on § 1B.1.13 for guidance as to the
         “extraordinary and compelling reasons” that may warrant a sentence reduction. See
         [United States v. Drummond, No. 1:97-cr-0019 (N.D. Ga. Sept. 27, 2019)] (viewing
         § 1B.1.13 as “non-binding guidance”); see also United States v. Solis, No. 16-015-
         CG-MU, 2019 WL 2518452, at *2-3 (S.D. Ala. June 18, 2019); United States v.
         Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7,
         2019). However, the Court is not limited to the technical requirements set forth in
         § 1B1.13 in assessing whether a defendant’s application for compassionate release
         provides “extraordinary and compelling reasons” for a sentence reduction under §
         3582(c)(1)(A)(i). See, e.g., [United States v. Ullings, No. 1:10-cr-00406, 2020 WL
         2394096, at *2 (N.D. Ga. May 12, 2020)] (citing United States v. Perez, 451 F.
         Supp. 3d 288, 294 (S.D.N.Y. 2020)); United States v. Beck, 425 F. Supp. 3d 573,
         579 (M.D.N.C. 2019) (“While the old policy statement provides helpful guidance,
         it does not constrain the Court’s independent assessment of whether ‘extraordinary
         and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”);
         [United States v. Beard, No. 1:16-CR-285-SCJ (N.D. Ga. June 25, 2020); United
         States v. Kowalewski, No. 2:13-CR-00045-RWS (N.D. Ga. Apr. 30, 2020); United
         States v. Hill, No. 1:05-CR-0081-LMM (N.D. Ga. June 10, 2020); United States v.
         Noble, No. 1:09-CR-315-MHC (N.D. Ga. Nov. 24, 2020)].

  United States v. Poulnott, --- F. Supp. 3d ---, No. 1:89-cr-00001-AT-ALC-1, 2020 WL 7974295,

  at *3 (N.D. Ga. Dec. 30, 2020).

          Upon review, the Court agrees with the reasoning of the Circuit Courts across the country

  that district courts are not bound by § 1B1.13. The Court further notes that this reasoning

  seemingly complements the Eleventh Circuit’s recent observation that the policy statement in §

  1B1.13 “‘notably’ has not been updated since the passage of the First Step Act and refers only to

  motions filed by the Director of the Bureau of Prisons.” United States v. Hewlett, No. 5:93-CR-

  00137-SLB-SGC-2, 2020 WL 7343951, at *4 (N.D. Ala. Dec. 14, 2020) (quoting United States v.

  Gist, No. 20-13481, 2020 WL 7227282, at *1 (11th Cir. Dec. 8, 2020)). Thus, while § 1B1.13

  provides useful guidance for addressing motions for compassionate release, the Court concludes

  that it is not bound by this guidance.

         Moreover, § 3582 delineates how this Court should analyze whether a defendant is entitled

  to a sentence modification.




                                                 6
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 7 of 12

                                                                       Case No. 18-cr-60115-BLOOM


         First, when the defendant brings the motion himself, the Court must ascertain
         whether he “has fully exhausted all administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has
         been a] lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the
         Court should “consider[] the factors set forth in section 3553(a) to the extent that
         they are applicable.” Id. Third, the Court should turn to the “extraordinary and
         compelling reasons” test . . . . And fourth, the Court should determine whether the
         defendant poses a “danger to the safety of any other person or to the community,
         as provided in 18 U.S.C. § 3142(g).” Id.

  United States v. Stuyvesant, 454 F. Supp. 3d 1236, 1238 (S.D. Fla. 2020).

         Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must:

  (1) find that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the

  relevant § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant

  compassionate release in this case; and (4) determine that Defendant is not a danger to the

  community. Moreover, Defendant bears the burden of establishing that compassionate release is

  warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a

  defendant, as the § 3582(c)(2) movant, bears the burden of establishing that” compassionate

  release is warranted, but that, even where a defendant satisfies this burden, “the district court still

  retains discretion to determine whether a sentence reduction is warranted”).

         As an initial matter, the Court recognizes that Defendant has exhausted his administrative

  remedies in this case, and the Government concedes that the exhaustion requirement is satisfied.

  ECF No. [155] at 4-5. Nevertheless, as explained below, Defendant’s Motion fails to satisfy the

  remaining considerations under the compassionate release analysis.

         With regard to the “extraordinary and compelling reasons” analysis, Defendant fails to

  demonstrate that compelling circumstances exist under § 3582(c). Defendant explains that he is

  particularly vulnerable to the risk of contracting COVID-19 because of his medical conditions—

  namely, hyperlipidemia, hypertensive heart disease, chronic kidney disease, and positive COVID-



                                                    7
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 8 of 12

                                                                         Case No. 18-cr-60115-BLOOM


  19 diagnosis. ECF No. [154] at 8. The Government argues that these conditions are neither

  extraordinary nor compelling, and notes that they are nonetheless being actively and effectively

  managed within the BOP’s medical facilities. ECF No. [155] at 8-11.

            CDC guidance indicates that adults of any age with the following health conditions are at

  increased risk of severe illness due to COVID-19: cancer, chronic kidney disease, chronic

  obstructive pulmonary disease, Down Syndrome, heart conditions, such as heart failure, coronary

  artery disease, and cardiomyopathies, immunocompromised from solid organ transplant, obesity,

  severe obesity, pregnancy, sickle cell disease, smoking, and type 2 diabetes. 4 In addition, adults of

  any age with the following conditions might be at an increased risk for severe illness: asthma

  (moderate-to-severe), cerebrovascular disease, cystic fibrosis, hypertension or high blood

  pressure, immunocompromised state from blood or bone marrow transplant, immune deficiencies

  of HIV, use of corticosteroids, or use of other immune weakening medicines, neurologic

  conditions such as dementia, liver disease, overweight, pulmonary fibrosis, thalassemia, and type

  1 diabetes. 5

            Here, the Court is certainly sympathetic to Defendant’s medical conditions and his

  concerns regarding COVID-19 outbreaks in prison facilities, and notes that certain of his medical

  conditions—i.e., chronic kidney disease—are risk factors that are designated in the CDC’s

  guidance. 6 However, Defendant’s medical records reveal that he is being treated with medication

  and that the BOP is otherwise actively monitoring his health conditions. Additionally, even though


  4
      People with Certain Medical Conditions, Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
  (last updated Feb. 22, 2021).
  5
      Id.
  6
    Id. (noting that high blood pressure or hypertension might increase an individual’s risk of contracting a
  severe case of COVID-19 (emphasis added)).


                                                      8
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 9 of 12

                                                                      Case No. 18-cr-60115-BLOOM


  Defendant contracted COVID-19 in early May 2020, he remained asymptomatic, did not require

  hospitalization, was quarantined until he recovered, and received regular medical examinations

  and tests. In fact, between May 6, 2020 and May 21, 2020, Defendant was tested nearly daily and

  each time he denied suffering from COVID-19 symptoms. ECF No. [155-2] at 7-8. Defendant is

  63 years old and fails to demonstrate that any of his present ailments are terminal, that they

  substantially diminish his ability to provide self-care within the correctional facility, or that they

  are not being properly attended to by the BOP.

         Moreover, Defendant does not persuade the Court that current procedures in place or

  resources available at FCI Lompoc are insufficient to protect him from the virus. At this time, the

  BOP website indicates that at FCI Lompoc, only one staff member and no inmates have tested

  positive for COVID-19. 7 Moreover, “the BOP Director has not found COVID-19 alone to be a

  basis for compassionate release.” United States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL

  1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-PJH-1,

  2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure

  to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

  sentence . . . .”)); see also United States v. Kelly, No. 2:03-cr-126-FtM-29, 2020 WL 2039726, at

  *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does not allege any extraordinary or compelling

  circumstances to support compassionate release.”). Thus, Defendant has not met his burden to

  demonstrate that extraordinary and compelling reasons exist to support his request for

  compassionate release or sentence modification.

         However, even assuming that extraordinary and compelling circumstances existed in this



  7
   COVID-19 Cases, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Mar. 8,
  2021).



                                                    9
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 10 of 12

                                                                      Case No. 18-cr-60115-BLOOM


   case, the Court must still determine whether the sentencing factors under § 3553(a) support

   Defendant’s release and whether Defendant poses a danger to the safety of others or to the safety

   of the community pursuant to § 3142(g).

          The sentencing factors under § 3553(a) include:

          (1) the nature and circumstances of the offense and the history and characteristics
          of the defendant;
          (2) the need for the sentence imposed—
                  (A) to reflect the seriousness of the offense, to promote respect for the law,
                  and to provide just punishment for the offense;
                  (B) to afford adequate deterrence to criminal conduct;
                  (C) to protect the public from further crimes of the defendant; and
                  (D) to provide the defendant with needed educational or vocational training,
                  medical care, or other correctional treatment in the most effective manner;
          (3) the kinds of sentences available;
          (4) the kinds of sentence and the sentencing range established for—
                  (A) the applicable category of offense committed by the applicable category
                  of defendant as set forth in the guidelines . . . .
          ....
          (6) the need to avoid unwarranted sentence disparities among defendants with
          similar records who have been found guilty of similar conduct; and
          (7) the need to provide restitution to any victims of the offense.

   18 U.S.C. § 3553(a). “Because a defendant’s sentence reflects the sentencing judge’s view of the

   § 3553(a) factors at the time of sentencing,” the Court must assess whether “immediate release

   would be consistent with those factors,” upon consideration of the circumstances underlying the

   request for compassionate release and the time remaining in Defendant’s sentence. United States

   v. Pawlowski, 967 F.3d 327, 331 (3d Cir. 2020).

          Similarly, in analyzing whether Defendant poses a danger to the safety of the community,

   § 3142(g) sets forth the relevant factors to consider:

          (1) the nature and circumstances of the offense charged, including whether the
          offense is a crime of violence, a violation of section 1591, a Federal crime of
          terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
          or destructive device;
          (2) the weight of the evidence against the person;
          (3) the history and characteristics of the person, including—
                  (A) the person’s character, physical and mental condition, family ties,


                                                    10
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 11 of 12

                                                                        Case No. 18-cr-60115-BLOOM


                  employment, financial resources, length of residence in the community,
                  community ties, past conduct, history relating to drug or alcohol abuse,
                  criminal history, and record concerning appearance at court proceedings;
                  and
                  (B) whether, at the time of the current offense or arrest, the person was on
                  probation, on parole, or on other release pending trial, sentencing, appeal,
                  or completion of sentence for an offense under Federal, State, or local law;
                  and
          (4) the nature and seriousness of the danger to any person or the community that
          would be posed by the person’s release . . . .

   18 U.S.C. § 3142(g). “The factors listed in 3142(g) are largely duplicative of those in 3553(a).”

   United States v. Martin, No. CR 98-178, 2020 WL 3960433, at *6 (E.D. Pa. July 13, 2020) (quoting

   United States v. Salvagno, No. 02-51, 2020 WL 3410601, at *7 (N.D.N.Y. Apr. 23, 2020)).

          At the time of sentencing, the Court concluded that a term of imprisonment of 60 months

   was appropriate in this case, after fully considering the § 3553(a) factors. Specifically, this term of

   imprisonment was imposed due to the seriousness of the underlying offense and, in part, due to

   Defendant’s criminal history. To date, Defendant has served approximately half of his total

   sentence, and has had two disciplinary incidents while in custody. ECF No. [155-4]. While

   Defendant contends that there is “zero evidence in support of such distorting claims[,]” ECF No.

   [156] at 3, the record reveals that Defendant pled guilty to possession of prison-made intoxicants

   on July 22, 2020 and on October 21, 2020. ECF No. [155-4]. Given Defendant’s criminal history

   and drug-related disciplinary action, the Court is not persuaded that Defendant is unlikely to

   commit crimes in the future, or that he would not pose a danger to the community.

          Based on the discussion above, the Court concludes that Defendant has not satisfied his

   burden of demonstrating that compassionate release is appropriate.

      III. CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [154], is

   DENIED.



                                                     11
Case 0:18-cr-60115-BB Document 157 Entered on FLSD Docket 03/10/2021 Page 12 of 12

                                                          Case No. 18-cr-60115-BLOOM


          DONE AND ORDERED in Chambers at Miami, Florida, on March 10, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record

   Rayfield Bell
   54931-048
   FCI Lompoc
   3600 Guard Road
   Lompoc, CA 93436




                                           12
